Court of Appeals, State of Michigan

                                             ORDER
                                                                         Stephen L. Borrello
In re S Kanjia Minor                                                       Presiding Judge

Docket No.    320055                                                     Deborah A. Servitto

LC No.        I 1-053881 -NA                                              Douglas B. Shapiro
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued October 2 1, 2014 is hereby VACATED . A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk , on




                               DEC 3 o 2014
                                      Date